DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wu et al. (PG Pub. 2010/0168731) in view of Yun et al. (PG Pub. 2005/0021092).
Regarding Claims 1, 8, and 15-16, Wu discloses a method of treating an autoimmune condition (see par. 256) associated with inflammation, the method comprising: intravascularly positioning a neuromodulation catheter (see par. 261) having an energy delivery element (see RF; par. 157) at a treatment location within a blood vessel proximate to neural fibers innervating a splenic artery or a splenic vein of the patient (see par. 79-80). Wu does not explicitly disclose reducing inflammation and modulating an immune response. However, the examiner considers these functions of intended use which will occur as long as the catheter is able to stimulate the nerves with the same parameters as disclosed in the Applicant’s Specification. Nevertheless, Yun discloses a similar neuromodulating method that delivers neuromodulation energy to the neural fibers innervating the splenic artery or the splenic vein of the patient to reduce inflammation (see par. 294) and modulate an immune response (see par. 341); and repeating neuromodulation at the treatment location until a level or activity of one or more markers of inflammation including interleukins, high-sensitivity C-reactive proteins, erythrocyte sedimentation rate (ESR) or heat shock proteins reaches a benchmark (see par. 341 and 349). It would have been obvious to one of ordinary skill in the art at the time of the invention to repeat stimulation until a desired level of inflammation is achieved because Yun teaches it provides a tailored therapy to the subject (see par. 341).
Regarding Claims 2, 9, and 17, Wu discloses offers Crohn’s disease as an example of the autoimmune condition (see par. 256). Yun discloses the autoimmune condition includes multiple sclerosis, lupus or psoriasis (see par. 326). Lacking any criticality, it would have been obvious to substitute Crohn’s disease with any of Yun’s autoimmune conditions since they are all inflammatory diseases affecting the body’s immune response.
Regarding Claims 3, 10, and 18, Wu does not discuss how the neuromodulation energy specifically affects the markers of inflammation. Yun discloses lowering interleukin levels (see par. 349). It would have been obvious to one of ordinary skill in the art at the time of the invention to deliver the neuromodulation energy to reduce or prevent an increase in the level or activity of the one or more markers of inflammation in order to achieve the desired therapeutic outcome (see par. 323). 
Regarding Claims 4, 6, 11, 13, and 19-20, Wu in view of Yun teaches the invention as claimed except for measuring the level or activity of the one or more markers of inflammation after delivery of the neuromodulation energy; and comparing the level or activity to a baseline activity level that is measured prior to delivery of the neuromodulation energy. Yun further discloses measuring the level or activity of the one or more markers of inflammation after delivery of the neuromodulation energy; and comparing the level or activity to a baseline activity level that is measured prior to delivery of the neuromodulation energy (see par. 53, “before” in par. 341, and 388). It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the teachings of Wu in view of Yun to compare marker levels to prior marker levels in order to provide the predictable results of  evaluating the success or failure of the stimulation (see par. 388).
Regarding Claims 5 and 12, the examiner considers it is well known and common to use averages to reduce error in data analysis and that it helps establish a standard or level that is considered to be typical or usual—or normal, in this case (https://dictionary.cambridge.org/us/dictionary/english/average). 
Regarding Claims 7 and 14, Wu does not elaborate on the specific symptoms that are reduced. Yun discloses wherein delivering the neuromodulation energy results in a reduction in occurrence of a severity of fatigue, fever, joint pain, stiffness, swelling, skin lesions, new demyelinated lesions, shortness of breath, chest pain, headaches, confusion, clumsiness, tingling or weakness (see par. 382). It would have been obvious to one of ordinary skill in the art at the time of the invention to reduce the severity of headaches to improve the well-being of the individual (see par. 326 and 327).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.P/Examiner, Art Unit 3792        

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792